Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joe Chen on 7/14/2022.
The application has been amended as follows:
Claims 6-8 have been replaced by
6.	(Currently amended) An anti-LMA binding protein having an antigen binding domain that binds to LMA, the binding protein comprising: 
	a VH comprising a CDR1 as shown in SEQ ID NO: 31, a CDR2 as shown in SEQ ID NO: 32, and a CDR3 as shown in SEQ ID NO: 33 and 
a first VL comprising a CDR1 as shown in SEQ ID NO: 36, a CDR2 as shown in SEQ ID NO: 37, and a CDR3 as shown in SEQ ID NO: 38; or 
a second VL comprising a CDR1 as shown in SEQ ID NO: 41, a CDR2 as shown in SEQ ID NO: 42 and a CDR3 as shown in SEQ ID NO: 43. 
7.	(Currently amended) The binding protein of claim 6, wherein the VH comprises an amino acid sequence shown in SEQ ID NO: 34.
8.	(Currently amended) The binding protein of claim 6, wherein the first VL comprises an amino acid sequence shown in SEQ ID NO: 39, and the second VL comprises an amino acid sequence shown in SEQ ID NO: 44.  

Claims 30-32 have been added as: 
30. 	(New)	An anti-LMA binding protein having an antigen binding domain that binds to LMA, the binding protein comprising: 
a VH comprising a CDR1 as shown in SEQ ID NO: 61, a CDR2 as shown in SEQ ID NO: 62, and a CDR3 as shown in SEQ ID NO: 63 and 
a first VL comprising a CDR1 as shown in SEQ ID NO: 66, a CDR2 as shown in SEQ ID NO: 67, and a CDR3 as shown in SEQ ID NO: 68; or 
a second VL comprising a CDR1 as shown in SEQ ID NO: 71, a CDR2 as shown in SEQ ID NO: 72, and a CDR3 as shown in SEQ ID NO: 73.

31. 	(New)	The binding protein of claim 30, wherein the VH comprises an amino acid sequence shown in SEQ ID NO: 64.

32. 	(New)	The binding protein of claim 30, wherein the first VL comprises an amino acid sequence shown in SEQ ID NO: 69, and the second VL comprises an amino acid sequence shown in SEQ ID NO: 74.  


Claims 5, 12, 16, 18-19, 22-23, and 26-27 were previously cancelled.
Claims 1-4, 9-11, 13-15, 17, 20-21, 24-25 and 28-29 are currently cancelled.
Claims 30-32 have been added.
Claims 6-8 and 30-32 are currently allowed.

Examiner’s statement of reasons for allowance: 
	The prior art does not anticipate, teach or suggest antibodies comprising the VHCDR1-3 paired to the first VLCDR1-3 or second VLCDR1-3 set forth in claim 6 and antibodies comprising VHCDR1-3 paired to the first VLCDR1-3 or second VLCDR1-3 set forth in claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 4/9/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642